PER CURIAM:
David Wilson appeals the district court’s order denying his action, filed pursuant to 42 U.S.C. § 1983 (2000), challenging the decisions and procedures of the Virginia Parole Board. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Wilson v. Johnson, No. CA-05-842-1-GBL (E.D. Va. filed Aug. 26, 2005 & entered Aug. 29, 2005). We reject Wilson’s contention that the Su*426preme Court’s decision in Wilkinson v. Dotson, 544 U.S. 74, 125 S.Ct. 1242, 161 L.Ed.2d 253 (2005), renders the district court’s decision incorrect. We deny Wilson’s motion to proceed in forma pauperis as unnecessary in view of his PLRA status. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED